Citation Nr: 0531784	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio.  Thereafter, 
the veteran's claims file was returned to his local RO in 
Waco, Texas.


FINDING OF FACT

The veteran's lung cancer is due to tobacco use during 
service or nicotine dependence acquired in service.


CONCLUSION OF LAW

Lung cancer was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issues on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310.

The veteran asserts that he has lung cancer as a result of 
nicotine dependence and tobacco use started during service.  
Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal, as the veteran filed this claim in July 1994.

A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
and, therefore, as secondarily service connected pursuant to 
38 C.F.R. § 3.310, depends on whether nicotine dependence may 
be considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  
VAOPGCPREC 19-97.

The veteran has indicated that he did not smoke cigarettes 
prior to entering military service.  In a statement received 
in March 2001, the veteran indicated that he began smoking 
when he was 19 years of age.  The Board notes that records 
indicate that the veteran entered service in June 1945 at the 
age of 18 years and approximately 4 months old.

An October 2001 statement from the veteran's wife indicates 
that they met in 1941 and were married in 1949.  The 
veteran's wife stated that the veteran did not smoke 
cigarettes prior to entering service.

VA records beginning in 1994 reflect that the veteran was 
diagnosed with mixed cell lung cancer.  These records 
indicate that the veteran had smoked one to two packs of 
cigarettes per day until he ceased smoking sometime in the 
1980s.

In August 2004 the veteran's private physician indicated that 
it was likely that the veteran's lung cancer was related to 
cigarette smoking; VA physicians have, at least implicitly, 
stated likewise.

In March 2004, following a review of the veteran's records, a 
VA health professional stated as following: 

[The veteran] was in the military from 
June 18, 1945 to November 8, 1949.  The 
veteran states that he was age 18 when he 
entered the military and left at the age 
of 23.  He started smoking at the age of 
23, the last year of his military service 
of November 1949.

In this provider's opinion, he actually 
did not start smoking long enough to 
become dependent upon it while he was in 
the military.  So, I would say that it is 
[not likely] that he had severe nicotine 
dependence while in the military service.

As noted, medical professionals have linked the veteran's 
lung cancer to cigarette smoking.  Further, while the August 
2004 letter from the veteran's private physician does not 
specifically state that the veteran's lung cancer was due to 
the direct, unbroken continuation of nicotine dependence 
developed during service, such evidence can be reasonably 
inferred.  While the March 2004 opinion from a VA health 
processional is seemingly unfavorable to the veteran, the 
Board notes that there is considerable evidence in the claims 
file that indicates that the veteran began smoking at age 19, 
and not at age 23, as noted in the March 2004 VA opinion.  By 
adopting the reasoning used in the March 2004 VA opinion, it 
appears that the opinion actually benefits the veteran, as 
the evidence reveals that the veteran smoked during service 
for a significantly longer period than just his last year of 
military service.

Based on the foregoing, and resolving all doubt in the 
veteran's favor, the Board finds that the evidence supports 
the award of service connection for lung cancer as a result 
of nicotine dependence and tobacco use during service.


ORDER

Service connection for lung cancer is granted.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


